United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Warner Robins, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Brett E. Blumstein, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1551
Issued: December 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 18, 2013 appellant, through counsel, filed a timely appeal from a March 18,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
claim for compensation. Pursuant to the Federal Employees’ Compensation Appeals Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
foot injury causally related to factors of her federal employment.
On appeal, appellant’s counsel contends that she submitted medical evidence to establish
the causal relationship between her employment duties and her claimed condition.
1
2

5 U.S.C. § 8101 et seq.

On appeal, appellant submitted new medical evidence. However, the Board has no jurisdiction to review this
evidence for the first time on appeal.

FACTUAL HISTORY
On April 10, 2012 appellant, then a 47-year-old sales service distribution associate clerk,
filed an occupational disease claim alleging right foot pain due to working on her feet for
extended periods of time. In an accompanying statement, she described foot pain that started on
approximately December 8, 2011 and became worse. Appellant worked on a hard concrete floor
all day and did not have the opportunity to sit down except for breaks or lunch. She submitted a
statement from Dr. Dallas Morgan, a podiatrist, dated April 12, 2012. Dr. Morgan advised that
appellant had chronic ankle/foot pain with swelling and was unable to work for the next week.
By letter dated April 20, 2012, OWCP asked that appellant submit additional evidence in
support of her claim.
On June 14, 2012 appellant submitted a portion of an article from a magazine with regard
to the impact on workers of standing for long periods of time. She stated that Dr. Stewart told
her that her ankle was swollen and that it would never go down as long as she was on her feet all
day.
In a report dated May 31, 2012, Dr. Gary Stewart, a Board-certified orthopedic surgeon,
assessed appellant with plantar fasciitis and treated her with a flector transdermal patch.
By decision dated July 6, 2012, OWCP denied appellant’s claim. It found that the
medical evidence was not sufficient to establish a right ankle condition causally related to the
accepted work factors.
By letter dated January 30, 2013, appellant, through counsel, requested reconsideration.
She submitted a January 21, 2013 note from Dr. Derrick D. Phillips, a Board-certified orthopedic
surgeon, who stated that appellant related that her job involved predominantly standing for at
least 6 hours a day with a 10 minute break, and that she frequently lifted packages that weighed
20 pounds or more. Dr. Phillips advised that, although appellant’s employment did not cause her
flatfoot condition, her work activities lead to pain and discomfort. He noted that her other
diagnoses included posterior tibial tendinitis, a condition that frequently developed as a result of
repetitive physical activities. Based on appellant’s work history, the condition could be due to
repetitive standing and walking activities or such activities could aggravate the underlying
condition.
By decision dated March 18, 2013, OWCP denied modification of the July 6, 2012
decision.
LEGAL PRECEDENT
An employee seeking compensation under FECA3 has the burden of establishing the
essential elements of his claim by the weight of the reliable, probative and substantial evidence,4
3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

2

including that he is an “employee” within the meaning of FECA5 and that she filed her claim
within the applicable time limitation.6 The employee must also establish that she sustained an
injury in the performance of duty as alleged and that disability for work, if any, was causally
related to the employment injury.7 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.8
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.9
The medical evidence required to establish causal relationship is usually rationalized
medical evidence.10 Rationalized medical opinion evidence is medical evidence which includes
a physician’s rationalized opinion on the issue of whether there is a causal relationship between
the claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she
sustained a right ankle or foot condition causally related to accepted factors of her federal
employment. The medical evidence is insufficient to support causal relation. An award of
compensation may not be based on appellant’s belief of a causal relationship.12 Appellant
submitted a portion of a magazine article in support of her claim, but the Board has held that
excerpts from publications and medical literature are not of probative medical value in

5

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercado), 4 ECAB 357, 359 (1951);
see also 5 U.S.C. § 8101(1).
6

R.C., 59 ECAB 427 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

7

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

9

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

10

D.V., Docket No. 13-1114 (issued August 26, 2013).

11

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

12

S.R., Docket No. 13-932 (issued August 19, 2013).

3

establishing causal relationship. They do not specifically address the individual claimant’s
medical situation and work factors.13
Neither Dr. Morgan nor Dr. Stewart discussed the nature or extent of appellant’s
employment activities or attributed her medical condition to her federal employment.
Dr. Phillips noted that she had flat feet not caused by her employment, but that her work
activities could result in pain or discomfort. He also noted that possible posterior tibial tendinitis
could be due to her work activities. The Board finds that Dr. Phillips’ opinion is speculative.
While the opinion of a physician supporting causal relationship need not be one of absolute
medical certainty, the opinion must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty.14 Dr. Phillips failed to provide a
full or accurate history of appellant’s right foot condition.
Appellant has not submitted sufficient medical opinion evidence to establish causal
relationship. The Board finds that she did not meet her burden of proof. Appellant may submit
this or any other new evidence or argument with a written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
suffered from a foot injury causally related to her federal employment, as alleged.

13

Gloria J. McPherson, 51 ECAB 441 (2000).

14

Ricky S. Storms, 52 ECAB 349 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 18, 2013 is affirmed.
Issued: December 17, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

